MANDATE
                   Case 18-2198, Document 30, 02/20/2019, 2501282, Page1 of 1



                                                                                               W.D.N.Y.
                                                                                               16-cv-551
                                                                                              Geraci, C.J.

                               United States Court of Appeals
                                                   FOR THE
                                           SECOND CIRCUIT
                                           _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 13th day of December, two thousand eighteen.

     Present:
                    Dennis Jacobs,
                    Guido Calabresi,
                           Circuit Judges,
                    Jed S. Rakoff,*
                           District Judge.

     Ahmadou Sankara,

                                   Plaintiff-Appellant,

                    v.                                                          18-2198

     ICE Police Officer Immigration, Hon. Alen Page, Immigration Judge,

                                   Defendants-Appellees.


     Appellant, pro se, moves for in forma pauperis status. However, this Court has determined sua
     sponte that the notice of appeal was untimely filed. Upon due consideration, it is hereby
     ORDERED that the appeal is DISMISSED for lack of jurisdiction. See 28 U.S.C. § 2107; Bowles
     v. Russell, 551 U.S. 205, 214 (2007). It is further ORDERED that Appellant’s motion is DENIED
     as moot.
                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk of Court




MANDATE ISSUED ON 02/20/2019
     * Judge Jed S. Rakoff, of the United States District Court for the Southern District of New York,
     sitting by designation.
